zReasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 are allowed.
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a method for biometric authentication, the method comprising: 
receiving, by an authenticating device, identification information about a user; 
scanning the user for a biometric characteristic of a portion of the user's body using the authenticating device; 
using the identification information, determining that the biometric characteristic belongs to the user; 
while the user's biometric characteristic is still being scanned by the authenticating device, requesting the user to display a predetermined action by the portion of the user's body to the authenticating device; 
analyzing a response action by the user to the predetermined action to determine that the response action favorably compares to the predetermined action requested by the authenticating device; and 
determining that the portion of the user's body remained within view of the authenticating device while the response action was being displayed and analyzed.  
Claims 11 and 17 are allowed for similar reasons as claim 1.  
Claims 2-10, 12-16 and 18-20 are allowed for being dependent upon aforementioned independent claims 1, 11 and 17, respectively.  
The closest prior art by Landrock et al. (US 2020/0195636 A1) discloses a method for biometric authentication, the method comprising receiving identification information including biometric information; and, upon authenticating the biometric information, requesting the user to display a predetermined action by the portion of the user's body to the authenticating device; analyzing a response action by the user to the predetermined action to determine that the response action favorably compares to the predetermined action requested by the authenticating device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624